DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 12/30/2019. Acknowledgment is made with respect to a claim to priority to Korean Patent Application No. KR10-2019-0174988 filed on 12/26/2019.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “an input unit” in claim 1 and its dependents1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 2 recites an equation without defining what is the variable “x” in the equation.  It is unclear as to what the variable “x” corresponds to in the equation of claim 2.  Does it correspond to a weight or an input or something else? Please explain.  For examination purposes, the variable “x” in the equation of claim 2 will be interpreted to mean a weight.  Appropriate correction is required.  Dependent claims 3-7 are indefinite by virtue of their dependency on indefinite claim 2.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites an apparatus; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
perform computation: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing computation, which is performed through mathematical computation.
sets an initial weight affecting an activation function between a first node and a second node subsequent to the first node of the artificial neural network model: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of setting a weight affecting an activation function, which is performed through mathematical computation.
sets the initial weight depending on the number of nodes belonging to the first layer and the number of nodes belonging to the second layer of the artificial neural network model: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of setting a weight depending on a number of nodes, which is performed through mathematical computation.
determines the initial weight by compensation by multiplying a standard deviation (σ) by a square root of a reciprocal of a probability of a normal probability distribution for a remaining section except for a section in which an output value of the activation function converges to a specific value: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of determining an initial weight through multiplication, which is performed through mathematical computation.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. This claim recites the additional elements of “an input unit”, “a memory configured to store the input data, the training data, and a deep learning artificial neural network model”, “a processor”, “based on the artificial neural network model”, and “the first node being included in a first layer and the second node being included in a second layer”.  The additional elements of “an input unit”, “a memory configured to store the input data, the training data, and a deep learning artificial neural network model”, and “a processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “based on the artificial neural network model” and “the first node being included in a first layer and the second node being included in a second layer” are recited at such a high level that these limitations merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and they are thus field of use limitations (see MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]).  Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “an input unit”, “a memory configured to store the input data, the training data, and a deep learning artificial neural network model”, and “a processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “based on the artificial neural network model” and “the first node being included in a first layer and the second node being included in a second layer” are recited at such a high level that these limitations merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and they are thus field of use limitations (see MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the initial weight is set using a normal probability distribution in which an average is 0 and the standard deviation (σ) is
σ = 2 n inputs + n outputs · 1 P  ( mK < x ) ,wherein ninputs denotes the number of nodes belonging to the first layer, noutputs denotes the number of nodes belonging to the second layer, m denotes a length of a specific section in the activation function, and K denotes the number of sections having a predetermined length in the activation function).”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of setting an initial weight, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the specific value is −1, and
wherein a section converging to the specific value is a section having a value smaller than a multiplication of the m value and the K value.”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the specific value is −1, and wherein a section converging to the specific value is a section having a value smaller than a multiplication of the m value and the K value.”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determines whether an input value to the first node of the artificial neural network is a positive value or a negative value, executes a first activation function corresponding to the input value of the positive value, executes a second activation function corresponding to the input value of the negative value, and executes the first activation function or the second activation function to provide a generated result value to the second node of the artificial neural network”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of determining whether an input value is positive or negative and the mathematical concepts of executing activation functions, which are performed through mathematical computations.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of “the first activation function is a rectified linear unit (ReLU) function, the second activation function is a linear function that has a first gradient in a first section of a negative number region and a second gradient in a second section of the negative number region, and the first gradient and the second gradient are different gradients”, which are field of use and technological environment limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the second activation function is expressed by the following equation M  ( x ) = { S ′  ( A n ) - S ′  ( A n + 1 ) m  ( x - A n ) + S ′  ( A n ) if   A n > x > A n + 1  ( n - 0 , 1 , …  , K ) A 0 = 0 A i + 1 = A i - m  ( i = 0 , 1 , …  , K - 1 ) A K + 1 = - ∞ - 1 otherwise   S ′  ( x ) = 2 1 + e - x – 1 wherein, M(x) denotes the second activation function, An denotes an x value of an end point of a specific section, n and i denote section indexes, m denotes a length of a section, and K denotes the number of sections having a predetermined length”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of defining a second activation function, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the m value denoting the length of the section has a value of 2, and wherein the K value denoting the number of sections has a value of 2.”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the specific value is −1, and wherein a section converging to the specific value is a section having a value smaller than a multiplication of the m value and the K value.”, which are field of use and technological environment limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein at least one of the m value and the K value is determined in proportion to the number of nodes of the artificial neural network”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein at least one of the m value and the K value is determined in proportion to the number of nodes of the artificial neural network”, which is a field of use and technological environment limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Allowable Subject Matter

Claim 8 is allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Glorot et al., “Understanding the difficulty of training deep feedforward neural networks”, 2010, Proceedings of the 13th International Conference on Artificial Intelligence and Statistics (AISTATS) 2010, pp. 249-256.
Salam (US 20190097912 A1, hereinafter “Salam”).
Li (US 20180137413 A1, hereinafter “Li”).

The closest prior art of record Glorot (“Understanding the difficulty of training deep feedforward neural networks”) discloses various weight initialization techniques for neural networks, but fails to explicitly disclose determining the initial weight by compensation by multiplying a standard deviation (a) by a square root of a reciprocal of a probability of a normal probability distribution for a remaining section except for a section in which an output value of the activation function converges to a specific value, all taught in the context of the remaining limitations of the independent claims and when considered as a whole, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        


    
        
            
    

    
        1 Note that the Specification appears to provide sufficient structural support for “an input unit” in claim 1 and its dependents in at least Figure 9 and paragraph [0103] of the originally filed specification, and the input unit appears to be a generic processing element implemented in hardware.